446 F.2d 641
Nathan A. CORMIE, and his wife Addie B. Cormie,Plaintiff-Appellee-Cross-Appellant,v.SECURITY INSURANCE COMPANY OF HARTFORD,Defendant-Appellant-Cross-Appellee.
No. 71-1918 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Aug. 19, 1971.

P. A. Bienvenu, New Orleans, La., Timothy J. McNamara, Davidson, Meaux, Onebane & Donahue, Lafayette, La., Bienvenu & Culver, New Orleans, La., for defendant-appellant.
Robert E. Morgan, Lake Charles, La., for plaintiff-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966